

115 S1264 IS: Community Bank Sensible Regulation Act of 2017
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1264IN THE SENATE OF THE UNITED STATESMay 25, 2017Ms. Collins introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Federal Deposit Insurance Act to allow the Federal Deposit Insurance Corporation to
			 exempt certain depository institutions from certain legal requirements,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Community Bank Sensible Regulation Act of 2017.
 2.Exemptive authority for the Federal Deposit Insurance CorporationSection 10 of the Federal Deposit Insurance Act (12 U.S.C. 1820) is amended by adding at the end the following:
			
				(l)Exemptive authority
 (1)In generalNotwithstanding any other provision of law, the Corporation, after considering the factors in paragraph (3), may exempt by rule any depository institution having less than $10,000,000,000 in total assets from—
 (A)any provision of this Act; (B)any rule promulgated under this Act; or
 (C)any rule promulgated under any other Act that confers authority to the Corporation.
 (2)ConditionsThe Corporation may impose conditions on an exemption granted under paragraph (1). (3)Factors to considerIn granting an exemption under paragraph (1), the Corporation shall consider, as appropriate, the extent to which—
 (A)the provision or rule would impose an unnecessary or undue burden or cost on the depository institution;
 (B)the provision or rule is unnecessary or unwarranted in order to promote the safety and soundness of the depository institution; and
 (C)the exemption is necessary, appropriate, or consistent with the public interest. (4)Indexation of asset thresholdThe asset threshold identified in paragraph (1) shall be increased annually at a percentage equal to the percentage change in the total aggregate assets of insured depository institutions for each 12-month period ending in December of each year, rounded to the nearest $10,000,000..
		3.Exemptive authority for the Office of the Comptroller of the Currency
 (a)Exemptive authority with respect to national banksSection 5239A of the Revised Statutes (12 U.S.C. 93a) is amended— (1)by striking Except and inserting the following:
					
 (a)In generalExcept; and (2)by adding at the end the following:
					
						(b)Exemptive authority
 (1)DefinitionIn this subsection, the term insured depository institution has the meaning given the term in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)).
 (2)ExemptionNotwithstanding any other provision of law, the Comptroller of the Currency, after considering the factors in paragraph (4), may exempt by rule any national bank having less than $10,000,000,000 in total assets from—
 (A)any provision of this title;
 (B)any rule promulgated under this title; or (C)any rule promulgated under any other title or Act that confers authority to the Comptroller.
 (3)ConditionsThe Comptroller of the Currency may impose conditions on an exemption granted under paragraph (2). (4)Factors to considerIn granting an exemption under paragraph (2), the Comptroller of the Currency shall consider, as appropriate, the extent to which—
 (A)the provision or rule would impose an unnecessary or undue burden or cost on the national bank; (B)the provision or rule is unnecessary or unwarranted in order to promote the safety and soundness of the national bank; and
 (C)the exemption is necessary, appropriate, or consistent with the public interest. (5)Indexation of asset thresholdThe asset threshold identified in paragraph (1) shall be increased annually at a percentage equal to the percentage change in the total aggregate assets of insured depository institutions for each 12-month period ending in December of each year, rounded to the nearest $10,000,000..
 (b)Exemptive authority with respect to savings associationsSection 4(a) of the Home Owners’ Loan Act (12 U.S.C. 1463(a)) is amended by adding at the end the following:
				
					(4)Exemptive Authority
 (A)DefinitionIn this paragraph, the term insured depository institution has the meaning given the term in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)).
 (B)ExemptionNotwithstanding any other provision of law, the Comptroller, after considering the factors in subparagraph (D), may exempt by rule any savings association having less than $10,000,000,000 in total assets from—
 (i)any provision of this Act; (ii)any rule promulgated under this Act; or
 (iii)any rule promulgated under any other Act that confers authority on the Comptroller. (C)ConditionsThe Comptroller may impose conditions on an exemption granted under subparagraph (B).
 (D)Factors to considerIn granting an exemption under subparagraph (B), the Comptroller shall consider, as appropriate, the extent to which—
 (i)the provision or rule would impose an unnecessary or undue burden or cost on the savings association;
 (ii)the provision or rule is unnecessary or unwarranted in order to promote the safety and soundness of the savings association; and
 (iii)the exemption is necessary, appropriate, or consistent with the public interest. (E)Indexation of asset thresholdThe asset threshold identified in subparagraph (B) shall be increased annually at a percentage equal to the percentage change in the total aggregate assets of insured depository institutions for each 12-month period ending in December of each year, rounded to the nearest $10,000,000..
			4.Exemptive authority for the Board of Governors of the Federal Reserve system
 (a)Exemptive authority with respect to State member banksSection 11 of the Federal Reserve Act (12 U.S.C. 248) is amended— (1)by redesignating the second subsection (s) (relating to assessments, fees, and other charges for certain companies) as subsection (t); and
 (2)by adding at the end the following:
					
						(u)Exemptive authority
 (1)DefinitionIn this section, the term insured depository institution has the meaning given the term in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)).
 (2)ExemptionNotwithstanding any other provision of law, the Board, after considering the factors in paragraph (4), may exempt by rule any State member bank having less than $10,000,000,000 in total assets from—
 (A)any provision of this Act; (B)any rule promulgated under this Act; or
 (C)any rule promulgated under any other Act that confers authority on the Board.
 (3)ConditionsThe Board may impose conditions on an exemption granted under paragraph (2). (4)Factors to considerIn granting an exemption under paragraph (2), the Board shall consider, as appropriate, the extent to which—
 (A)the provision or rule would impose an unnecessary or undue burden or cost on the State member bank; (B)the provision or rule is unnecessary or unwarranted in order to promote the safety and soundness of the State member bank; and
 (C)the exemption is necessary, appropriate, or consistent with the public interest..  (5)Indexation of asset thresholdThe asset threshold identified in paragraph (2) shall be increased annually at a percentage equal to the percentage change in the total aggregate assets of insured depository institutions for each 12-month period ending in December of each year, rounded to the nearest $10,000,000..
 (b)Exemptive authority with respect to bank holding companiesThe Bank Holding Company Act of 1956 (12 U.S.C. 1841 et seq.) is amended by adding at the end the following:
				
					15.Exemptive Authority
 (a)DefinitionIn this section, the term insured depository institution has the meaning given the term in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)).
 (b)ExemptionNotwithstanding any other provision of law, the Board, after considering the factors in subsection (d), may exempt by rule any bank holding company having less than $10,000,000,000 in total assets from—
 (1)any provision of this Act;
 (2)any rule promulgated under this Act; or (3)any rule promulgated under any other Act that confers authority on the Board.
 (c)ConditionsThe Board may impose conditions on an exemption granted under subsection (b). (d)Factors To considerIn granting an exemption under subsection (b), the Board shall consider, as appropriate, the extent to which—
 (1)the provision or rule would impose an unnecessary or undue burden or cost on the bank holding company;
 (2)the provision or rule is unnecessary or unwarranted in order to promote the safety and soundness of the bank holding company; and
 (3)the exemption is necessary, appropriate, or consistent with the public interest. (e)Indexation of asset thresholdThe asset threshold identified in subsection (b) shall be increased annually at a percentage equal to the percentage change in the total aggregate assets of insured depository institutions for each 12-month period ending in December of each year, rounded to the nearest $10,000,000..
 (c)Exemptive authority for savings and loan holding companies and mutual holding companiesSection 10 of the Home Owners’ Loan Act (12 U.S.C. 1467a) is amended by adding at the end the following:
				
					(u)Exemptive authority
 (1)DefinitionsIn this subsection— (A)the term insured depository institution has the meaning given the term in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)); and
 (B)the term mutual holding company has the meaning given the term in subsection (o)(10)(A). (2)ExemptionNotwithstanding any other provision of law, the Board, after considering the factors in paragraph (4), may exempt by rule any savings and loan holding company or any mutual holding company having less than $10,000,000,000 in total assets from—
 (A)any provision of this Act; (B)any rule promulgated under this Act; or
 (C)any rule promulgated under any other Act that confers authority on the Board. (3)ConditionsThe Board may impose conditions on an exemption granted under paragraph (2).
 (4)Factors to considerIn granting an exemption under paragraph (2), the Board shall consider the extent to which— (A)the provision or rule would impose an unnecessary or undue burden or cost on the savings and loan holding company or the mutual holding company;
 (B)the provision or rule is unnecessary or unwarranted in order to promote the safety and soundness of the savings and loan holding company or the mutual holding company; and
 (C)the exemption is necessary, appropriate, or consistent with the public interest. (5)LimitationThe authority granted to the Board under paragraph (2) shall not apply with respect to a savings and loan holding company described in subsection (c)(9)(C).
 (6)Indexation of asset thresholdThe asset threshold identified in paragraph (2) shall be increased annually at a percentage equal to the percentage change in the total aggregate assets of insured depository institutions for each 12-month period ending in December of each year, rounded to the nearest $10,000,000..